DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a division of application No. 15/921,940 filed on May 15, 2018, now Pat. No. 10,989,840.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US 6,097,456).
Re claim 1: As shown in Figs. 4A-4C, Wang discloses a trans-reflective filter, comprising:
a film stack 400 disposed on a substrate 430a that transmits a filtered light 406 (transmitted beam) within a range of wavelengths and reflects light 404 (reflected beam) not within the range of wavelengths (col. 3, lines 15-17 and 30-50), the film stack 400 comprising:
a first metal film 410a disposed on the substrate 430a having a first thickness; 
a first dielectric film 420a disposed on the first metal film 410a having a second thickness; 
a second metal film 410b disposed on the first dielectric film 420a having a third thickness; and 
.
Claims 1, 2, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (Li, US 6,317,264).
Re claim 1: As shown in Fig. 3, Li discloses a trans-reflective filter, comprising: 
a film stack 228 disposed on a substrate 231 that transmits a filtered light (p-polarized light) within a range of wavelengths and reflects light (s-polarized light) not within the range of wavelengths (col. 9, lines 51-63), the film stack 228 comprising:
a first metal film M1 disposed on the substrate 230 having a first thickness; 
a first dielectric film D2 disposed on the first metal film 233 having a second thickness; 
a second metal film M2 disposed on the first dielectric film 234 having a third thickness; and 
a second dielectric film D3 (not shown) disposed on the second metal film M2 having a fourth thickness (see Table 1 in cols. 9 and 10).
Re claim 8: As shown in Fig. 3, Li discloses a trans-reflective filter, comprising:
a film stack 228 disposed on a substrate 231 that transmits a filtered light (p-polarized light) within a range of wavelengths and reflects light (s-polarized light) not within the range of wavelengths (col. 9, lines 51-63), the film stack 228 comprising:
a first metal film M1 disposed on the substrate 230 having a first thickness; 
a first dielectric film D2 disposed on the first metal film 233 having a second thickness; 
a second metal film M2 disposed on the first dielectric film 234 having a third thickness; and 
a second dielectric film D3 (not shown) disposed on the second metal film M2 having a fourth thickness.
As shown in Table 1 in cols. 9 and 10, Embodiment 4 shows that the second thickness of SiO2 is 217.58 nm and the fourth thickness of SiO2 is 216.15. Accordingly, it is clear that the second thickness and the fourth thickness are different.
Re claims 2 and 11: The trans-reflective filter of claims 1 and 8 respectively, wherein the first metal film and the second metal film comprise silver (Ag); and the first dielectric film and the second dielectric film comprise titanium oxide (TiO2) (col. 8, lines 60-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,097,456) in view of Li et al. (Li, US 6,317,264).
Re claim 15: As shown in Figs. 1, 2, 4A and 5D, Wang discloses a device, comprising:
a white light guide (130, 230 in Figs. 1 and 2) (col. 3, lines 30-33 and 53-58; col. 4, lines 13-15; and col. 7, lines 4-7);
a first trans-reflective filter 400 (as R in Fig. 5D) that receives light from a white light guide and is coupled to the white light guide, the first trans-reflective filter comprising a film stack that transmits a first filtered light 406 within a range of wavelengths and reflects light 404 not within the range of wavelengths (col. 3, lines 15-17 and 30-50), the film stack comprising:
a first metal film 410a disposed on a substrate 430a having a first thickness; 
a first dielectric film 420a disposed on the first metal film 410a  having a second thickness; 
a second metal film 410b disposed on the first dielectric film 420a having a third thickness; and 
a second dielectric film 420b disposed on the second metal film 410b having a fourth thickness, 
a thin-film-transistor liquid-crystal display ( LCD array 110) coupled to the first trans-reflective filter (120) (Figs. 1 and 2); and
a polarizer coupled to the thin-film-transistor liquid-crystal display (col. 1, lines 28-35).

As shown in Fig. 3, Li discloses a trans-reflective filter comprising a film stack 228 comprising:
a first metal film M1 disposed on the substrate 230 having a first thickness; 
a first dielectric film D2 disposed on the first metal film 233 having a second thickness; 
a second metal film M2 disposed on the first dielectric film 234 having a third thickness; and 
a second dielectric film D3 (not shown) disposed on the second metal film M2 having a fourth thickness.
As shown in Table 1 in cols. 9 and 10, Embodiment 4 shows that the second thickness of SiO2 is 217.58 nm and the fourth thickness of SiO2 is 216.15. Accordingly, it is obvious that the second thickness and the fourth thickness are different. 
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a film stack in which the second thickness and the fourth thickness are different in order to realize a substantial transmission as well as a substantial reflection for polarized light for a wide range of angles of incidence and a broad band of wavelengths (col. 9, lines 51-63).
Re claim 16: The device of claim 15, as shown in Figs. 4A and 5D, further comprising:
a second trans-reflective filter G that receives light from the white light guide and is coupled to the white light guide, the second trans-reflective filter G comprising a film stack that transmits a second filtered light G within a range of wavelengths and reflects light not within the range of wavelengths (col. 3, lines 15-17 and 30-50); and
a third trans-reflective filter B that receives light from the white light guide and is coupled to the white light guide, the third trans-reflective filter comprising a film stack that transmits a third filtered light B within a range of wavelengths and reflects light not within the range of wavelengths (col. 3, lines 15-17 and 30-50), wherein:
.
Allowable Subject Matter
Claims 3-7, 9, 10, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday - Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 3, 2021